The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Justice Terry concurred.
Justices of the Peace cannot take any jurisdiction by implication. The law gives them the authority to try the right to a mining claim where the value does not exceed two hundred dollars, but it confers no jurisdiction to give damages for an injury to a mining claim, or for its detention.
But this is not the case here. The plaintiff sues for the mining claim—that is the cause of his action. His prayer for damages might have been stricken out, or might have been disregarded. It ought not to have turned him out of Court. The rule is, “ Utile per inutile non vitiatur.” And, besides this, the Courts are always gentle and indulgent to pleadings before these inferior tribunals. Order of dismissal reversed, and cause remanded.